202 Pa. Superior Ct. 26 (1963)
Bologna
v.
Harmar Coal Company, Appellant.
Superior Court of Pennsylvania.
Argued April 17, 1963.
September 12, 1963.
Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ. (RHODES, P.J., absent).
*27 Robert C. Little, with him Burns & Manley, for insurance company, appellant.
Karl E. Weise, with him Hirsch, Truxall & Weise, for insurance company, appellee.
OPINION PER CURIAM, September 12, 1963:
The order of the County Court of Allegheny County is affirmed on the opinion of President Judge LENCHER, for the court below, reported at 30 Pa. D. & C. 2d 791.